lN THE UNlTED STATES DISTRICT COURT FOR THE

President of the United States, et al.,

Respondents.

DISTRICT OF COLUMBIA

)
IN RE: )

GUANTANAMO BAY ) Misc. No. 08-442 (TFH)
DETAlNEE LITIGATIGN )
)
)
SHAKHRUKH HAMIDUVA, )
)
Petitioner, )
)

v. ) Civil Action No. 08-1221 (CKK)

)
BARACK OBAMA, )
)
)
)
l

  oRDER

Upon consideration of the parties’ Joint Motion for a Stay, it is hereby

ORDERED that the parties’ Joint Motion for a Stay is GRANTED. lt is further

ORDERED that this case shall be stayed until June 22, 2009. lt is further

ORDERED that Respondents’ obligation to produce additional exculpatory evidence
pursuant to section I.D. of the Amended Casement Managernent Order shall remain in effect

during the stay. lt is further

ORDERED that the Protective Order remains in effect during the stay. lt is further

ORDERED that either party may move the Court to lift the stay at any time and on any
grounds provided the moving party gives the non-moving party written notice ten (l0) days prior

to the date of filing the motion. lt is further

ORDERED that the parties shall file a joint status report on June 22, 2009, advising the
Court of any change in circumstances and, if circumstances have not changed, proposing

changes to the Amended Case Management Order and requesting a status conference.

DATE; Yl/)L/a,t¢,d\>  ¢'U>b? w )<.:(lo-_- 

United States District Jl{dge '